Citation Nr: 1645749	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-28 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer (SCC) of the neck, to include as due to radiation or Gulf War service and exposures therein.

2.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder with somatic symptoms disorder (psychiatric disability) prior to May 2, 2016.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for an August 2016 hearing before the Board.  However, he withdrew that request by correspondence earlier that month.

The matter of an increased rating for irritable bowel syndrome (IBS) was previously on appeal.  However, an October 2011 rating decision granted the maximum 30 percent rating available for that disability, which was also the rating the Veteran specifically requested.  He has not indicated disagreement with that rating or that he was no longer satisfied with a 30 percent rating.  Thus, that matter is no longer on appeal.  

In addition, the Board notes that an intervening rating decision increased the rating for his psychiatric disability to 100 percent from May 2, 2016.  Thus, the rating for such disability since that date is moot, and will not be discussed.

The issue of service connection for SCC of the neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to May 2, 2016, there is no evidence suggesting the Veteran's psychiatric disability produces total occupational and social impairment.





CONCLUSION OF LAW

A rating in excess of 70 percent for the service-connected psychiatric disability is not warranted prior to May 2, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, such as evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was satisfied by letters on September 2008, January 2009, and April 2009.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 
 See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  VA examinations were conducted in conjunction with the Veteran's increased rating claim in October 2009, March 2011, and May 2016.  Together, the reports of those examinations describe the Veteran's psychiatric disability in adequate detail to allow for application of the relevant rating criteria.  The Veteran has not identified any pertinent evidence that remains outstanding, or alleged that any development was inadequate.  VA's duty to assist is met.




Legal Criteria

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on August 21, 2008, the period for consideration is from August 21, 2007 to the present.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptoms where none of the symptoms justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptoms justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to a rating in excess of 70 percent for his service-connected psychiatric disability prior to May 2, 2016.  At the outset, the Board acknowledges the Veteran has repeatedly advanced serious concern that his somatization disorder (which was the originally service-connected psychiatric disability) has been "removed" from his service-connected disabilities.  However, the Board assures the Veteran that his current service-connected psychiatric disability explicitly includes his somatic symptoms disorder.  Furthermore, it is important to note that the Board is precluded from differentiating between symptoms attributable to service-connected psychiatric disorders (PTSD and somatic symptoms disorder) and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the Veteran has been diagnosed with several rotating psychiatric disabilities over the years and there is no such evidence showing a clear distinction between their symptoms and resultant impairment, the Board will consider the aggregate impairment from his psychiatric disabilities.  Notably, this also affords the Veteran the broadest and most sympathetic scope of review in this matter.

The Veteran's psychiatric disability is rated according to the General Rating Formula for Mental Disorders.  Under those criteria, a higher 100 percent rating is warranted total occupational and social impairment.  This may be due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment (as opposed to occupational impairment) is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board also notes that, effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  As this case was certified to the Board after August 4, 2014, the DSM-5 applies.  Thus, GAF scores will not be discussed.

Factual Background

August 2007 VA treatment records note the Veteran endorsed significant troubles consistent with major depression, PTSD, and possible bipolar II disorder.  On September 2007 mental status examination, the Veteran was casually and neatly dressed and had a healthier appearance.  His mood was mildly dysthymic with full range of affect.  However, he was intense and mildly irritable.  He admitted to some depressive symptoms, framed mostly as frustration and irritability.  However, he was fully oriented, speech was intact, and no psychotic thinking was evident.  Later that month, he denied suicidal or homicidal ideation, hallucinations, or delusions.  He reported anxiety and poor sleep.  He looked calmer and physically improved.  Anxiety seemed to be fairly under control, but his sleeping had not been as good as he wanted.  His appetite was fair, considering he had lost some taste and smell as a result of cancer treatments.  He was not somaticizing at the time.  The diagnosis was PTSD.  

October 2007 records show the Veteran had no indications of suicidal or homicidal thoughts.  He was fully oriented and affect was blunted, lacking range and variability.  His mood appeared somber and serious, with no humor.  He was easy to get along with and talk to, but appeared very down on himself.  In November 2007, he described obsessive tendencies.  He was employed (working to help other Veterans).  He was neatly and casually dressed, and had a healthier appearance than previously.  His mood was slightly euthymic, with full range of affect.  He denied depressive symptoms including suicidal or homicidal ideation.  He was fully oriented, speech was intact, and there was no evidence of psychotic thinking.  December 2007 records show the Veteran discussed core issues, including perfectionism.  He was almost irritated and angry about the discovery of what he had been doing to himself over the years.  He said he had a good relationship, enough money, a job he liked, but remained relatively miserable because of those blocks.  The diagnosis was primarily PTSD with generalized anxiety disorder, obsessive-compulsive disorder, and probably some depression.  

In January 2008, the Veteran appeared oriented fully and there was no evidence of thought disorders.  He was anxious and quite depressed at times, supported by various cognitive distortions, primarily that he needed to punish himself and systematically set out to do that.  He did not believe he deserved to be happy or "have good times."  The provider noted some symptoms of major depression and generalized anxiety disorder, as well as somatization disorder.  The next month, he said he was unhappy, not sleeping, and always found things to worry about.  He asked about the obsessive-compulsive aspect of his diagnoses, and discussed how aspects of obsessive-compulsive personality disorder and obsessive-compulsive disorder fit, but not perfectly.  He was neatly and casually dressed.  His mood was mildly dysthymic with full range of affect.  He denied depressive symptoms but reported restlessness and anxiety.  There was no suicidal or homicidal ideation.  He was fully oriented, speech was intact, and there was no evidence of psychotic thinking.  A separate note that month indicates the Veteran had a withdrawn affect, though "smiles could be fished out."  Insight and attentiveness were superb.  In March 2008, the Veteran was neatly and casually dressed.  His mood was mildly dysthymic and he had a full range of affect.  He denied overt depressive symptoms, but reported restlessness and anxiety.  He denied suicidal and homicidal ideation.  He was fully oriented, speech was intact, and there was no evidence of psychotic thinking.

April 2008 VA records note panic disorder symptoms and actual panic attacks, difficulty sleeping, and "not getting along well generally."  The provider noted the Veteran appeared fully oriented and there was no evidence of loose associations or flight of ideas.  There were no hallucinations, delusions, or illusions noted.  Affect was blunted and he lacked range and variability.  However, speech was clear, concise, and goal-directed.  He did report both anxiety and depression, which the examiner felt was a result of poor sleep (as he only reported four to six hours of interrupted sleep per night).  He was also having a difficult time with panic disorder symptoms, and anticipation thereof.  The Veteran reported that personalization, all-or-nothing thinking, generalization, and perfectionism were blocks for him.  He gave very little flexibility for himself and sometimes others, which made for a difficult view of the world and brought worry and frustration.  Panic attacks were "the most devastating" symptom for him at the time.  Separate records that month indicate the Veteran was neatly and casually dressed.  His mood was mildly euthymic with full range of affect.  He denied overt depressive symptoms, but admitted to restlessness and anxiety that he believed was helped by his Xanax.  He denied suicidal or homicidal ideation.  He was fully oriented, and speech was intact.  There was no evidence of psychotic thinking.  

In May 2008, the Veteran was having trouble with anxiety.  He remained "obsessed and compulsed," which seemed to be a major issue.  On mental status examination, he was fully oriented and showed no evidence of thought disorder symptoms.  Affect was slightly blunted but did have some range and variability.  Speech was clear, concise, and goal-directed (almost to a fault).  He felt a lot of anxiety still, and was frustrated he was not making more headway.  The primary diagnosis was major depression, recurrent, PTSD, probable obsessive-compulsive disorder, and generalized anxiety disorder.  The next month, he was fully oriented with slightly blunted affect.  Speech was clear, concise and goal-directed.  He had some symptoms of anxiety and depression, but no suicidal or homicidal thoughts.  July 2008 notes indicate the Veteran worried a great deal and kept high standards for himself and others, which got in the way "all the time."  He sometimes became exhausted because he could not "get things done the way he would like to."  He reported some dreams and nightmares.  The primary diagnosis was PTSD with dysthymic disorder and somatization disorder.

In August 2008, the Veteran was frustrated with his inability to make changes.  On mental status examination, he was fully oriented and there was no evidence of a thought disorder.  His affect was blunted and lacked range and variability, but speech was clear, concise, and goal-directed.  He was very oriented towards goals, and when things did not go to plan, he felt discouraged, disappointed, and frustrated, with "quite a bit of self-loathing."  September 2008 records note the Veteran denied suicidal or homicidal ideation, hallucinations, or delusions.  However, he did report anxiety and was taking Xanax to treat it. He was not suicidal, homicidal, or depressed.  

In an October 2008 statement, the Veteran alleged that his PTSD has caused him to lose employment in the past, forced him to withdraw from a Ph.D. program, and limited him to part-time employment with special circumstances.  He said his employer is aware of his need to stop working or work at odd hours.  He reported constant depression, anxiety attacks at least twice weekly, and was "fighting an exhausting avoidance problem."  On November 2008 psychiatric evaluation, he was appropriately groomed.  Facial expressions were attentive, body movements were normal, speech was even and spontaneous, and his ability to relate was appropriate.  Affect was appropriate and mood was dysphoric.  His perception was normal and he was fully oriented.  Memory was intact, but sleep pattern was disrupted.  Appetite was stable, thoughts were clear and relevant, insight was good, and judgment was appropriate.  He denied suicidal or homicidal ideation.  A January 2009 statement indicated he has problems with both short and long-term memory, as well as verbal comprehension.

January 2009 records show the Veteran reported being anxious around people, but denied suicidal or homicidal ideation, hallucinations, or delusions.  In February 2009, the Veteran's primary stressor was his obsessive-compulsive tendencies.  He also had PTSD.  Mental status examination found he was fully oriented, but had a blunted affect that lacked range and variability.  Speech was very clear, concise, and goal-directed.  He reported depression but denied suicidal or homicidal thoughts.  On March 2009 evaluation, he was fully oriented, without evidence of thought disorder symptoms.  His affect was "quite blunted" and lacked range and variability.  Speech was clear, concise, and goal-directed.  He continued to suffer from obsessive-compulsive tendencies and felt anxious and depressed.  The diagnoses were PTSD, major depression, and generalized anxiety disorder.  He also had an unspecified personality disorder.  

On October 2009 VA examination, the Veteran said his worst symptoms were anxiety and avoidance.  He found it difficult to do his job where he talked to other Veterans who have experienced traumatic events because he has "déjà vu."  The examiner noted his feeling is more a rekindling of his own feelings of helplessness, frustration, and horror.  His appetite was good but sleep was difficult.  He had problems with both initiation and maintenance of sleep.  He said he slept for a couple of hours at a time and estimated about four to five hours of sleep per night.  His wife was supportive and he got along well with his supervisor and coworkers.  He enjoyed the work he did and spent time with close friends.  He felt he could not continue doing this type of work indefinitely because of the emotional toll.  On examination, he appeared in good health and was well-developed and nourished.  He was dressed nicely and was well groomed.  He had no difficult with ambulation, posture, or movement.  Hygiene was good and he was cooperative, but had a low energy level.  He was in no emotional distress.  Speech was fluent and he was soft-spoken, had a deep voice, and was quite articulate.  He had an excellent vocabulary and offered information willingly and spontaneously.  Socially, he interacted quite well.  Thought processes reflected no confusion, racing thoughts, looseness, or pressure.  Thought content reflected no suicidal or homicidal ideation and there were no auditory or visual hallucinations present.  Mood was depressed and affect blunt.  General reasoning appeared to be above average with adequate insight.  He was fully oriented and remote, intermediate, and immediate recall were intact.  Attention was normal, and abstract thinking was excellent.  He had nightmares rarely (twice a month on average) and denied flashbacks.  However, things that remind him of his military service would cause elevated heart rate and sweating.  He indicated he "gets mad but not at anybody in particular."  The primary problem for him was avoidance.  He said that he has to leave work or wherever he is and go home when he feels anxiety coming on.  He also described hyperarousal symptoms, difficulty concentrating, and hypervigilance.  He denied actual irritability but did endorse readily becoming frustrated.  The examiner indicated that, in spite of the significant impact of his symptoms on his life, he had maintained part-time employment for the last two and a half years.  His symptoms were felt to be exacerbated by symptoms of chronic depression and anxiety.  The impression was that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

February 2010 VA records note the Veteran was completely oriented and had no signs of thought disorder symptoms.  Affect was blunted and lacked some range and variability, but speech was clear, concise, and mostly goal-directed.  He denied suicidal or homicidal thoughts or plans.  He felt fairly discouraged and sometimes without hope that things would get better.  He also had high expectations for himself and others, and thus often felt frustrated, angry, and disappointed.  He also had obsessive-compulsive tendencies and uncompromising expectations.  In March 2010, he reported depression, but was not suicidal or homicidal.  In April 2010, the Veteran denied suicidal or homicidal ideations, hallucinations, or delusions.  He felt he was "pulled pretty thin."  On mental status examination, he was fully oriented and there was no evidence of thought disorder symptoms.  His affect was slightly blunted and he lacked a little bit of range in variability, but his speech was clear, concise, and goal-directed.  He at times suffered a great deal with PTSD symptoms and had a hard time setting limits for himself.  The diagnosis was PTSD with major depression, generalized anxiety disorder, and a personality disorder.  

A separate April 2010 record notes the Veteran was oriented fully, and had no signs of thought disorder symptoms.  Affect was slightly blunted and he lacked range and variability.  However, speech was normal.  The primary diagnosis was PTSD but he also had some major depression, generalized anxiety, and a personality disorder.  Later that month, he reported continuing to deal with PTSD and OCD symptoms.  He was often overwhelmed by things.  Mental status examination indicated no thought disorder problems.  However, his affect was a bit blunted and lacked range and variability.  Speech was clear, concise, and goal-directed.  There were no thoughts of suicide or homicide, though he was very frustrated with things going on in his life.  In July 2010, the Veteran was groomed and neatly dressed.  He was attentive, anxious, and spoke spontaneously.  Affect was anxious and mood was euthymic.  Perception was normal and orientation was intact.  Memory, insight, and judgment were also intact.  Appetite was stable.  Thoughts were clear, relevant, and linear.  The following month, he was fully oriented and had no evidence of thought disorder symptoms.  His affect was blunted and lacked some range and variability, but his speech was clear, concise, and goal-directed.  There were no thoughts of suicide or homicide.  He did have symptoms of PTSD (nightmares and dreams, reliving events, etc.) and tended to isolate himself.  He also had obsessive-compulsive tendencies and a fairly serious anxiety disorder.  A GAF score of 60 was assigned for PTSD, generalized anxiety disorder, panic disorder, and adjustment disorder with mixed mood.

In September 2010, the Veteran said he was not sleeping because of nightmares and anxiety over his current health.  He was appropriately groomed and attentive, but anxious.  Body movements were normal, and speech was normal.  Affect was anxious with euthymic mood.  He was able to relate and perceive normally.  Orientation was intact.  Memory, insight, and judgment were also intact.  Thoughts were clear, relevant, and linear.  Appetite was decreased.  In December 2010, the Veteran was fully oriented.  There was no evidence of thought disorder symptoms.  He was depressed and anxious due to complications from a surgery.  He was primarily diagnosed with PTSD but also had somatization disorder, generalized anxiety disorder, and probably obsessive-compulsive personality disorder. 

In January 2011, the Veteran said his PTSD causes more frequent flare-ups of anxiety followed by periods of depression.  He had increased his medication intake, which further decreased his ability to work in his part-time job.  He also indicated that he continues to have somatization symptoms.  VA records that month show the Veteran was alert and oriented, with normal mood and affect, and was cooperative.  In February 2011, VA records show he was fully oriented and speech was clear and normal.  He appeared anxious and discouraged at times but seemed to be holding his own.  March 2011 records note the Veteran was clean, neat, casually dressed, cooperative, and pleasant.  He was fully oriented and memory was intact.  Mood was "okay" and affect was blunted.  He denied suicidal or homicidal ideation, hallucinations, or delusions.  Insight and judgment were intact.  Speech was normal.  The diagnosis was somatization disorder with PTSD.

On March 2011 VA examination, the Veteran said his anxiety was moderate to severe, daily, and ongoing.  His life was built around his symptoms and the need to avoid stressors that exacerbate them.  He continued to be married to his wife of 27 years.  He had very few friends and did not go anywhere, often spending the weekends in bed.  His only interest was in helping other Veterans, who he met with at all times of the day to encourage them to seek treatment.  He denied any history of suicide attempts or violence and assaultiveness.  He described poor functioning on a daily basis, indicating the only thing that motivated him was the desire to help others.  He could interact with other Veterans in that role, but otherwise isolated and avoided all people and places that served as reminders of his PTSD.  On examination, he was clean, neatly groomed, and appropriately dressed.  He was fatigued, and speech was spontaneous and slow.  His attitude was guarded and affect was flat with an anxious mood.  Attention was intact, and he was oriented fully.  Thoughts were unremarkable in process and content, and there was no evidence of delusions.  Insight and judgment were intact.  The Veteran reported sleep impairment, with difficulty initiating and maintaining sleep despite several sleep aids.  He denied any hallucinations and did not have inappropriate behavior.  His abstract thinking was intact.  He did not display obsessive or ritualistic behavior, but did endorse panic attacks that were frequent, moderate to severe, and ongoing.  He denied suicidal or homicidal ideation.  Impulse control was good.  There were no episodes of violence noted.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Recent, remote, and immediate memory were normal.  He said his reexperiencing symptoms were frequent (daily to weekly depending on triggers), moderate, and ongoing.  Avoidance symptoms were constant, daily, and ongoing.  Arousal symptoms were weekly, moderate, and ongoing.  The Veteran denied any periods of remission, but said he was fairly stable at the time.  He had a flat affect much of the time, and was not engaged in many activities he used to enjoy.  The examiner noted that the Veteran implied his functioning in many areas was becoming more difficult, and felt his mood and anxiety disorders were likely related to his PTSD and likely to coping with PTSD symptoms throughout his adult life.  At times, his depression is severe and his anxiety is chronic.  The Veteran believed he was not employable in a full-time position, and may not be able to continue his line of work either because of emotional instability and an inability to work with others.  The examiner opined that the Veteran's depression was likely a condition that would have developed even without PTSD, but his mood is aggravated by his PTSD.  In addition, the examiner indicated that as the Veteran aged and his physical condition worsened, his psychiatric issues also worsened.  The examiner noted the Veteran had occupational and social impairment resulting in deficiencies in family relations, work, and mood.

April 2011 records show the Veteran was anxious and tended to cycle and obsess on issues.  He was sometimes depressed as a result of this.  July 2011 records note he was alert and oriented with normal mood and affect.  He was cooperative and uncomfortable but not severely.  In September 2011, he was clean, neat, casually dressed, cooperative, pleasant, and anxious.  He was fully oriented and memory was intact.  He denied suicidal or homicidal ideation, hallucination, or delusion.  Speech was coherent and goal-oriented.  October 2011 psychiatric records note he was clean, neat, and casually dressed.  He was cooperative and pleasant, and his thoughts were free of suicidal or homicidal ideation, hallucination, or delusion.  Speech was normal, and memory was intact.  Affect was euthymic with good mood.  Insight and judgment were intact. In December 2011, mental health providers noted the Veteran was stoic, but intelligent and sharp.  He had no indications of thought disorder symptoms.  Affect was slightly blunted and lacked range and variability, but his speech was clear, concise, and mostly goal-directed.  No suicidal or homicidal thoughts were noted.  

January 2012 records show the Veteran was appropriately groomed.  He was attentive and speech was spontaneous and even.  Affect was appropriate though mood was dysphoric.  Perception was normal and orientation was intact.  Memory was also intact.  Sleep pattern involved initial insomnia.  Thoughts were clear, relevant, and linear.  Insight and judgment were intact.  A separate note indicates he reported a recent panic attack that had been the first he had in a while.  On that evaluation, he was appropriately groomed, attentive, guarded and stiff, but spoke evenly and spontaneously.  Affect was appropriate and anxious with a dysphoric mood.  Orientation, memory, appetite, and perception were intact and normal.  Thoughts were clear, relevant, and linear.  Insight and judgment were intact.  In April 2012, the Veteran was oriented fully and there was no evidence of thought disorder symptoms, except for flattened affect.  His speech was normal.  He had no suicidal or homicidal ideation.  He did feel depressed and anxious.  The following month, mental health notes indicate he was clean, neat, casually dressed, cooperative, and pleasant.  He was negative for suicidal or homicidal ideations, hallucinations, or delusions.  Speech was coherent and normal.  He was oriented.  Memory was intact.  Affect was constricted but mood was "better."  Insight and judgment were fair.  Separate May 2012 records note he was well spoken and denied thoughts of harm to himself or others.  Insight and judgment were fair.  He was neatly dressed and made continual eye contact.  He did jump at a noise in the hall.  June 2012 records note the Veteran was oriented with appropriate affect, euthymic mood, and normal speech.  Thoughts were linear and free of suicidal or homicidal ideation.  He denied delusions or hallucinations.  He was future-oriented and goal-directed.  Concentration, insight, and judgment were intact.  A separate evaluation also noted irritability and frustration.  

In July 2012, the Veteran was clean, neat, casually dressed, cooperative, and pleasant.  He denied suicidal or homicidal ideation, hallucinations, or delusion.  Speech was coherent, goal-oriented, and he was fully oriented.  Memory was intact, and his affect was constricted.  Mood was "okay."  Insight and judgment were fair.  The diagnosis was PTSD.  He discussed retirement and said he did not want to retire, and wanted to continue to work.  However, he had not been working at the time.  August 2012 records note the Veteran was oriented, alert, and had neither euthymic nor dysphoric mood.  Affect was blunted.  He was assigned a GAF score of 55 for PTSD and depressive disorder NOS.  In September 2012, he was alert and oriented with normal mood and affect.  He was also cooperative.  October 2012 records show the Veteran was oriented, alert, but had low mood and blunted affect.  He denied thoughts of harm to himself or others.  Insight was improving and judgment was appropriate.  In November 2012, the Veteran was alert and oriented, but had a depressed mood.  On mental status evaluation, he was clean, neat, casually dressed, cooperative, and pleasant.  He was tearful and crying.  Speech was coherent and goal oriented.  He was fully oriented and affect was constricted with a "down" mood.  He denied suicidal or homicidal ideation, hallucination, or delusion.  Insight and judgment were good.  Memory was intact.  A later record notes he was clean, neat, cooperative, and pleasant.  Speech was normal and he was oriented.  Affect was euthymic and mood was "OK."  He denied suicidal or homicidal ideation, hallucinations, or delusions.  Insight and judgment were fair.  Recent, remote, and recall memory were fair.  On another occasion that month, the Veteran was fully oriented with appropriate affect and a slightly depressed mood.  Speech was slightly pressured, but thoughts were linear and free of suicidal or homicidal ideation.  There was no evidence of delusion or hallucination.  Insight, concentration, and judgment were intact.  

December 2012 records show the Veteran was well oriented, had appropriate affect, and had a euthymic mood.  Speech was normal.  Thoughts were linear and he denied suicidal or homicidal ideation.  There was no evidence of delusional processes or hallucinations.  He was future oriented and goal-directed.  Concentration, insight, and judgment were intact.  In January 2012, the Veteran was clean, neat, casually dressed, and well-groomed.  Speech was normal.  Thoughts were also normal with no looseness of association, tangentiality, or circumstantiality noted.  He had no abnormal thought process and did not appear psychotic.  However, he was preoccupied and obsessed with medical problems.  He had no hallucinations or delusions and was not suicidal or homicidal.  Judgment and Insight were fair.  Orientation was full.  Memory was intact.  Mood and affect were congruent.  His affect was constricted and his mood was "okay."  The following month, the Veteran was fully oriented and anxious.  He denied thoughts of harm to himself or others.  He was future oriented and goal-directed.  Later February 2012 records note the Veteran was well oriented, appropriately dressed, and spoke clearly.  Affect was slightly depressed, but thoughts were appropriate, linear, and coherent.  Behavior was cooperative, alert, and attentive.  There were no significant motor difficulties and he denied suicidal or homicidal ideation.  On February 22, 2013, the Veteran was oriented fully and had an anxious mood with congruent affect.  Insight and judgment were intact.  He denied thoughts of harm to himself or others.  A few days later, the Veteran had an anxious affect and congruent mood.  He denied suicidal or homicidal ideation and was fully oriented.  Thoughts were linear and coherent without evidence of psychosis.  His appearance was appropriate and he was alert and attentive.  Insight and judgment were intact.  

In March 2012, the Veteran was fully oriented, alert and had a euthymic mood.  Affect was incongruent at times to the content of the session, but he denied thoughts of harm to himself or others.  Later that month, he was fully oriented, alert and had a stable mood.  He denied thoughts of harm to himself or others.  March 7, 2013 records note he was slightly anxious with congruent mood.  He denied suicidal or homicidal ideation and he was fully oriented.  Speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  His appearance was appropriate and he was alert and attentive.  Insight and judgment were intact.  The next day, records note he was clean, neat, casually dressed, cooperative, and pleasant.  Attention to grooming was good, and there was no abnormal movement noted.  Speech was normal, coherent, and spontaneous.  Thought process was normal with abstraction noted, and he had no abnormal or psychotic thought.  He did not have any hallucinations or delusion and was not suicidal or homicidal.  He had no preoccupation with violence or obsessions, and his judgment and insight were good.  His orientation was full, and remote, recent, and recall memory were intact.  Attention and concentration were also intact.  Affect was euthymic and mood was "good."  

On separate March 2014 evaluation, the Veteran had depressed affect and was anxious.  His mood was congruent.  He denied suicidal or homicidal ideation, and he was fully oriented.  Speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  His appearance was appropriate to the situation and he was alert and attentive.  Insight and judgment were intact.  Subsequent records that month show he was oriented fully and had a euthymic mood and full range of affect.  Insight was good, but he was very circumstantial and intellectualized instead of going to his emotions.  The diagnosis was PTSD and a GAF score of 55 was assigned.

April 2013 records show the Veteran was oriented fully, alert, and had improved mood.  Insight and judgment were appropriate.  He denied thoughts of harm to himself or others.  He did continue to report nightmares.  The diagnoses were PTSD and obsessive-compulsive traits.  A separate record notes he was fully oriented, alert, and had neither euthymic nor dysphoric mood.  He reported his sleep had been improving.  Later that month, he had a slightly depressed affect with congruent mood.  He denied suicidal or homicidal ideation.  He was fully oriented and speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  His appearance is appropriate to the situation and he was alert and attentive.  Insight was good and judgment was appropriate.  On April 18, 2013, the Veteran was fully oriented and avoided using intellectualization but was more able to move to the emotional content.  On April 30, 2013, he was more rested and reported less pain.  He stated his pain is continual and a huge obstacle.  

May 2013 records note the Veteran had slightly anxious affect with congruent mood.  He denied suicidal or homicidal ideation.  He was oriented fully and speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  His appearance was appropriate and he was alert and attentive.  Insight and judgment were normal.  Later that month, he was fully oriented, alert, and had a euthymic mood and congruent affect to mood.  He denied suicidal ideation or plan and reported ongoing pain, both emotional and physical.  May 16, 2013 records note the Veteran was fully oriented, alert, and had neither euthymic nor dysphoric mood.  He said he was doing better at sleeping due to a structured method of sleep improvement.  Shortly thereafter, VA records note a slightly anxious affect with congruent mood.  He denied suicidal or homicidal ideation.  He was fully oriented and speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  His appearance was appropriate and he was alert and attentive.  Insight and judgement were intact.  On May 23, 2013, the Veteran was oriented fully, alert, and had a euthymic mood with appropriate affect.  He had significant somatic pain.  Records at the end of the month indicate he was able to dispute irrational thinking, and was future oriented and goal-directed.  He denied any suicidal ideation or plan.  

In June 2013, the Veteran had a full range of affect that was stable.  Mood was congruent to affect.  He denied suicidal or homicidal ideation and was fully oriented.  Speech was clear and normal.  Thoughts were linear and coherent without evidence of psychosis.  The Veteran's appearance was appropriate to the situation, and he appeared to be well-nourished.  He was alert and attentive during the session, and insight and judgment were good and appropriate.  The following month, VA records note he denied thoughts of harm to himself or others.  He reported feeling shaky, with rapid breathing and anxiety for the past two weeks due to having to go to Denver.  Later that month, the Veteran was oriented fully, alert, but had a low mood.  There was evidence of anhedonia.  He denied thoughts or plans of suicide.  August 2013 records note the Veteran was clean, neat, and casually dressed.  He was cooperative and pleasant.  Attention to grooming was good.  Speech was normal, coherent, and spontaneous.  Thought processes were normal with no looseness, tangentiality, or circumstantiality noted.  He appeared to think on an abstract level and had no suicidal or homicidal ideations, hallucinations, or delusions.  There was no preoccupation with violence or obsessions.  Insight and judgment were good.  He was fully oriented and remote, recent, and recall memory were good.  Attention and concentration were also intact.  Affect was euthymic and mood was "good."  Separate August 2013 records show the Veteran was oriented fully, alert, and of low mood.  His affect was full ranged, however, and insight and judgment were good.

In October 2013, records note the Veteran was oriented fully, well-nourished, and appropriately dressed.  Affect was slightly dysthymic.  Thought content was appropriate and processes were linear and coherent.  He was cooperative, alert, and attentive.  He denied suicidal or homicidal ideation.  In December 2013, the Veteran's affect was noted as dysthymic and mood was congruent.  He denied suicidal or homicidal ideation, was oriented fully, and spoke normally.  Thought were linear and coherent without evidence of psychosis.  Appearance was appropriate to the situation and he appeared to be well-nourished.  He was also alert and attentive, with good insight and judgment.  February 2014 records indicate the Veteran's mood was euthymic despite pain, and affect was congruent with mood.  Insight and judgment were intact.  He denied thoughts of harm to himself or others.  

On March 2014 mental status examination, the Veteran was clean, neat, casually dressed, cooperative, and pleasant.  Grooming was good.  There was some slowness of movement but it was due to back pain.  Speech was normal.  He appeared to think on an abstract level.  He had no looseness, tangentiality, or circumstantiality noted.  No abnormal or psychotic thought processes were noted.  He was not suicidal or homicidal, and did not have hallucinations or delusions.  There was no preoccupation with violence or obsessions.  Insight and judgment were good.  He was oriented fully.  Remove and recent memory were good.  Attention and concentration were intact.  Affect was constricted to euthymic, and mood was "okay."  Separate March 2013 records note he had a slightly dysthymic affect with congruent mood.  He denied suicidal or homicidal ideation.  He was alert and fully oriented.  Speech was clear and normal.  Thoughts were linear and coherent.  There was no evidence of psychosis.  He was cooperative and attentive.  Insight and judgment were good. 

A July 2014 mental status examination indicated full orientation, normal mood and affect, and a cooperative manner.  A separate evaluation found the Veteran was well-developed, groomed, cooperative, pleasant, and anxious.  There were no abnormal movements or spasticity.  Speech was normal, coherent, and spontaneous.  Thoughts processes were normal.  There were no loose, tangential, or circumstantial associations.  There was no suicidal, homicidal, or violent ideation, hallucinations, or delusions.  Orientation, memory, attention, and concentration were all intact.  Mood was constricted and "OK," and affect was congruent to mood.  The diagnoses were PTSD, unspecified anxiety disorder, and adjustment to retirement and being unemployed with obsessive compulsive features.  Later that month, providers noted he was fully oriented and denied suicidal ideation or plan.  He was well spoken and above average in intelligence.  

In September 2014, VA records show the Veteran was oriented and appeared in great distress because of his pain.  He reported some brief thoughts of suicide but had no intention or plan of doing so.  He had good insight and judgment, and was well-spoken.  However, he was very good at intellectualizing and avoiding emotions by sidestepping questions during the session.  The diagnoses were PTSD, chronic pain, and adjustment to retirement and unemployment.  A separate treatment note indicates he was alert and oriented.  He was cooperative with the examination.  In October 2014, the Veteran said he had been actively attempting to find employment and reported "no chance he would be hired."  He said he could not guarantee he made it to work on a consistent schedule due to pain.  The idea of being someone who cannot work was causing increased depressive symptoms.  The Veteran said pain was interfering with sleep.  He reported pain was better when he did physical work or was extremely tired.  He was neatly dressed with immaculate hygiene, linear thinking, and neither euthymic nor dysphoric mood.  He reported difficulty with reading and concentration.  The diagnoses were pain disorder due to multiple physical issues and PTSD.

January 2015 VA records indicate the Veteran continued to have problems with irritability and avoidance, nightmares, and relationship issues.  His anxiety was difficult to control and it affected his sleep.  He was dealing with being unemployed and the stress of not feeling that he is unemployable, but realized he was using denial of the severity of his illness to cope with everyday stressors.  He stated that overall he was doing all right.  Mental status examination reports show he was well-developed and groomed, cooperative, anxious, and pleasant.  There was no abnormal movement or spasticity noted.  Speech was normal, coherent, and spontaneous.  Thought processes were normal and associations were intact without looseness, tangentiality, or circumstantiality noted.  He had no suicidal, homicidal, or violent ideation, hallucinations, or delusions.  Orientation, memory, attention, and concentration were intact.  The provider also noted "adjustment to being unemployed."

On March 2015 mental status examination, he was appropriately dressed, and hygiene was normal.  He did appear to have a low mood, though speech was rapid and somewhat tangential at times.  He appeared to be under much stress due to his wife's health.  He reported poor short-term memory that was not apparent during the session.  He denied thoughts of harm to himself or others.  Later that month, the Veteran reported little interest or pleasure in doing things, feeling down, depressed, or hopeless, trouble falling or staying asleep (or sleeping too much), feeling tired or having little energy, poor appetite or overeating, and trouble concentrating on things nearly every day.  He reported moving or speaking so slowly that other people could have noticed or being restless and thinking he would be better off dead or of hurting himself on several days.  He said these problems have made his home and work life very difficult.  Another mental health record that month notes the Veteran denied depression, anxiety, instability, phobias, insomnia, nightmares, mania, memory loss, or disorientation.  He had a flat affect, but judgment and reason were good.  An April 2015 psychiatric review noted good affect, judgment, and reason.  

June 2015 records show the Veteran was gaining insight, fully oriented, and goal-directed.  He denied thoughts of harm to himself or others.  Memory and concentration were intact, but he said his memory was not "what it used to be."  Mood was stable with congruent affect.  The diagnoses were adjustment disorder, PTSD, pain disorder, and somatization disorder.  In August 2015, VA records show the Veteran was well groomed, appeared well developed, and had a cooperative and pleasant manner.  There was no abnormal movement or spasticity noted.  Speech was normal, coherent, and spontaneous.  Thought processes were normal and associations were intact with no looseness, tangentiality, or circumstantiality noted.  There was no suicidal, homicidal, or violent ideation, hallucination, or delusion noted.  Orientation, memory, attention, and concentration were intact.  Mood was constricted and "OK," with congruent affect.  Later that month, mental health records note he was concerned that his diagnosis of somatization disorder had been dropped from the list of service connected disabilities because he strongly felt that diagnosis was ongoing.  He was fully oriented, had above-average intelligence, and was well-spoken.  Speech and thoughts were tangential and vague at times, but insight and judgment were appropriate.  He denied suicidal or homicidal ideation or plan.  

October 2015 records show the Veteran was fully oriented but visibly in pain.  He was depressed and expressed hopelessness and helplessness.  He denied any thoughts of harm to himself or others.  Insight was good, judgment was appropriate, and he was neatly dressed, future-oriented, and goal-directed.  The following month, providers noted he was very fatigued, dressed in sweats, and closed his eyes often in the session.  He denied suicidal ideation.  Mood was low with congruent affect.  He was perseverating and ruminating with thoughts.

On January 2016 neurological examination, mental status was alert and oriented fully.  Recent and remote memory were good.  The Veteran had a fair fund of knowledge and good recall.  Speech was normal.  In February 2016, providers noted the Veteran was involved in several Veteran and community activities that were very fulfilling to him and the community.  On mental status examination, he appeared normal, was groomed, and maintained a cooperative and pleasant manner.  Muscle strength appeared normal and there was no spasticity or abnormal movement noted.  Speech was normal and spontaneous.  Thought processes were normal and associations were intact with no looseness, tangentiality, or circumstantiality noted.  There was no suicidal or homicidal ideation, violent ideation, hallucination, or delusion noted.  Orientation, memory, attention, and concentration were intact.  Mood was "good" and euthymic, with congruent affect.  In April 2016, the Veteran reported no concerns during a telephone call with his psychologist.  He denied suicidal or homicidal ideation, substance abuse issues, or medication problems.

Analysis

After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is not warranted because there is simply not enough evidence suggesting the Veteran has, at any time prior to May 2, 2016, been totally occupationally and socially impaired due to his psychiatric disability (even considering all psychiatric impairment pursuant to Mittleider).  Rather, the overwhelming majority of the evidence indicates that, throughout the period on appeal, the Veteran consistently was fully oriented, maintained intact judgment, insight, memory, attention, and concentration, was pleasant and cooperative, spoke normally, and was free of perceptual or other thought disorders (includin homicidal or violent ideation).  Although the March 2015 mental status examination reported that the Veteran had experienced several days during which he thought of hurting himself or thought that he would be better off dead (passive suicidal ideation), the totality of the evidence is consistent with the rating that is currently assigned.  The Veteran was also quite able to discuss his psychiatric problems and maintain awareness and active participation during his appointments, and demonstrated a firm grasp on abstract thinking throughout the period on appeal.  Moreover, a review of his group therapy notes throughout the period also indicates participation and no notations of significant abnormalities.  Although there are frequent notations of depressive and anxiety symptoms, there is no indication that such symptoms were near-continuous or of a type, frequency, severity, or duration suggesting the gross impairment contemplated by the criteria for a 100 percent rating.  Though his affect was blunted at times, it was also quite often appropriate, full-ranged, or euthymic, and predominantly congruent to mood.  In addition, the Board notes that the medical opinions provided during the period on appeal indicate the Veteran's psychiatric disability produced, at worst, occupational and social impairment resulting in deficiencies in most areas (which is commensurate with a 70 percent rating).  It is not until the May 2, 2016 examination (upon which the effective date for his 100 percent rating is based) that there is any significant evidence suggesting total impairment.

Thus, while the Board does not doubt that the Veteran was significantly impaired by his psychiatric symptoms during the period on appeal, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, the criteria for a rating in excess of 70 percent are not met for the period on appeal.


Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptoms and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors (such as marked interference with employment or frequent periods of hospitalization), then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's psychiatric disability is rated based on symptoms including, but not limited to, sleep impairment, irritability, depression, anxiety, obsessive-compulsive tendencies, and blunted affect that cause noticeable occupational and social impairment.  Although the Veteran's symptoms are certainly severe (as evidenced by his disability evaluations), the Board finds that the Veteran's psychiatric symptoms are entirely contemplated by the rating schedule, especially given that the disability ratings for psychiatric disorders include not only the symptoms listed but also any others of a similar type, frequency, severity, or duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."); see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (psychiatric symptoms listed in the rating formula are examples, not an exhaustive list).  The Veteran has not reported any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether the matter of a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, while recent VA records do note that the Veteran was grappling with or adjusting to unemployment, a close review of the records indicates he retired and there is no suggestion (either from the Veteran or in other evidence) that he was unemployable as a result of his psychiatric disability currently on appeal.  Therefore, the Board finds that the matter of a TDIU rating has not been reasonably raised by the record as contemplated in Rice. 

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for his service-connected psychiatric disability, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached under the law.  


ORDER

A rating in excess of 70 percent for the service-connected psychiatric disability is denied.


REMAND

The Veteran has advanced several theories of entitlement to service connection for SCC of the neck, including that it is related to his service in the Persian Gulf and various chemical and environmental exposures therein.  To that end, the Board notes that while SCC of the neck is certainly not undiagnosed, there remains a medical question as to whether it qualifies as part of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  A review of his records also shows that he alleged significant sun damage in service (indicating harmful exposure) and includes diagnoses for solar keratosis (which also indicates harmful sun exposure).  However, a VA examination has not been conducted to address the significance of the above allegations and evidence to the cause of his SCC.  As such, a remand to order such an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA evaluations or adequately identified private treatment the Veteran has received for his SCC of the neck.

2. Then, arrange for the Veteran to be examined by a dermatologist to determine the likely cause of his SCC of the neck.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is the Veteran's SCC of the neck part of a medically unexplained chronic multisymptom illness, as defined in 38 C.F.R. § 3.317(a)(2)(ii), particularly given records show it involves an unknown primary?

b. If not, the examiner should opine whether it is at least as likely as not (defined as a 50 percent or better probability) that the Veteran's SCC of the neck is related to the Veteran's military service, to specifically include environmental or chemical exposures in the Persian Gulf, or sun exposure?  The examiner should ask the Veteran to identify any specific exposures in the Persian Gulf, and consider and discuss, as necessary, his reports to that effect, as well as the significance of his reports of sun damage and notations of solar keratosis in service.

The examiner must provide a complete explanation and rationale for all opinions and conclusions, citing to supporting factual evidence and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


